Case 2:20-cv-10140-DSF-PVC Document 31 Filed 06/17/21 Page 1 of 2 Page ID #:126


      Joseph R. Manning, Jr. (SBN 223381)
  1   DisabilityRights@manninglawoffice.com
  2   MANNING LAW, APC
      20062 SW Birch Street
  3   Newport Beach, CA 92660
      Tel: 949.200.8755
  4   Fax: 866.843.8308

  5   Attorneys for Plaintiff
      ANTHONY BOUYER
  6
  7
                              UNITED STATES DISTRICT COURT
  8
                             CENTRAL DISTRICT OF CALIFORNIA
  9
 10
        ANTHONY BOUYER, an                    Case No.: 2:20-cv-10140-DSF-PVC
 11     individual,
 12                                           Hon. Dale S. Fischer
             Plaintiff,
 13                                           NOTICE OF VOLUNTARY
 14     v.                                    DISMISSAL WITH PREJUDICE
                                              PURSUANT TO FEDERAL RULE OF
 15     JR7 WORLDWIDE INC., a                 CIVIL PROCEDURE 41(a)(1)(A)(i)
 16     California corporation;
        ZAHERALI E. SAYANI, an                Complaint Filed: November 4, 2020
 17     individual; KHERUN                    Trial Date: None
 18     SAYANI, an individual; and
        DOES 1-10, inclusive,
 19
 20          Defendants.

 21
 22
 23
 24
 25
 26
 27
 28
                          NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE
Case 2:20-cv-10140-DSF-PVC Document 31 Filed 06/17/21 Page 2 of 2 Page ID #:127

  1         TO THE COURT AND ALL PARTIES:
  2         Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,
  3   Plaintiff Anthony Bouyer (“Plaintiff”) requests that this Court enter a dismissal
  4   with prejudice of Plaintiff’s Complaint in the above-entitled action, in its entirety.
  5   Each party shall bear his or its own costs and attorneys’ expenses.
  6
  7                                          Respectfully submitted,
  8
  9     DATED: June 17, 2021                 MANNING LAW, APC

 10                                          By: /s/ Joseph R. Manning, Jr.
                                               Joseph R. Manning, Jr.
 11
                                               Attorney for Plaintiff
 12                                            Anthony Bouyer
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                 1
                     NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE
